NUMBER 13-15-00136-CR

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


                       EX PARTE ROSA MARIA CRUCES


                    On appeal from the 197th District Court
                         of Cameron County, Texas.


                                       ORDER
              Before Justices Rodriguez, Garza, and Longoria
                             Order Per Curiam
       On October 15, 2014, appellant Rosa Maria Cruces filed her application for writ of

habeas corpus in trial court cause number 2010-CR-2257-C. Following an evidentiary

hearing, the trial court denied Cruces’s application. Cruces filed her notice of appeal from

the denial of her application. The trial court’s certification of the defendant’s right to

appeal, however, showed that this “is a plea bargain case, and the Defendant has NO

right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       The Texas Rules of Appellate Procedure provide that we must dismiss an appeal

if a certification showing that a defendant has a right of appeal is not made a part of the

record. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4.2. Therefore, on

April 15, 2015, we ordered Cruces’s appellate counsel to review the record to determine

whether Cruces has a right to appeal and to file a motion with this Court identifying and

explaining reasons why Cruces has a right to appeal, if it is so determined. See TEX. R.

APP. P. 44.3, 44.4; see also TEX. R. APP. P. 10.1, 10.2. On June 22, 2015, in response to

our April 15 order, Cruces’s appellate counsel filed a document titled “Certification of Right

of Appeal.”

       The Court now requests that the State of Texas, acting by and through the District

Attorney of Cameron County, file a response on or before the expiration of ten days from

the date of this order. The response should state whether the trial court’s certification of

Cruces’s right to appeal the denial of her application for writ of habeas corpus is correct

or incorrect. The State should identify and explain reasons establishing its position,

reasons supported by authority and the record. If the State determines there is no reason

why Cruces does not have a right to appeal, the response should advise this Court as to

the existence of any amended certification.


                                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of July, 2015.




                                              2